DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a contact structure comprising: “a contact in the via comprising an Element A, wherein the Element A is a metal selected from the group consisting of: copper (Cu), aluminum (Al), tungsten (W), cobalt (Co), ruthenium (Ru), and combinations thereof; a pedestal stack formed over the contact in the via, wherein the pedestal stack has a metal layer over an electrode, the electrode comprising an Element B, wherein the Element B is a metal selected from the group consisting of: ruthenium nitride (RuN), cobalt nitride (Co2N), tungsten nitride (WN), iridium (Ir), rhodium (Rh), and combinations thereof, and wherein the metal layer and the electrode share common sidewalls that extend partially into the first dielectric layer on opposite sides of the contact; an alloy AB in between, and in direct contact with both, the electrode and the contact in the via, wherein the alloy AB comprises an alloy of the Element A and the Element B” along with other limitations of the claim.
The closest prior art of record are Peng et al. (US 2019/0165258 A1) and Hsue et al. (US 2003/0008495 A1).  Peng teaches a contact structure (Fig. 15 of Peng) that comprises a contact (154) made of an element A (copper as described in [0015] of Peng), a pedestal stack (structure 160’-210’ in Fig. 7), wherein the pedestal stack has a metal layer (the stack 170’-210’ in Fig. 7, as described in [0017] of Peng) over an electrode (160’ in Fig. 7), the electrode comprising an Element B (elements in the list given in [0016] of Peng), wherein the Element B is a TiN (as described in [0016]).  Hsue teaches that the interface of a copper layer and Ti, Ta, TiN, or TaN layer will generate a CuTi, CuTa, CuTiN or CuTaN alloy.  However, there is no disclosure that the Element B is a metal selected from the group consisting of: ruthenium nitride (RuN), cobalt nitride (Co2N), tungsten nitride (WN), iridium (Ir), rhodium (Rh), and combinations thereof.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822